UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1327



MICHAEL A. SCOTT; TERRY SCOTT,

                                          Plaintiffs - Appellants,

          versus


WELLS FARGO & COMPANY; WELLS FARGO HOME
MORTGAGE,   INCORPORATED;   GENERAL  ELECTRIC
COMPANY;   GE   CAPITAL   MORTGAGE  SERVICES,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-789-2)


Submitted:   May 8, 2003                   Decided:   June 27, 2003


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Scott, Terry Scott, Appellants Pro Se. Stanley Graves
Barr, Jr., KAUFMAN & CANOLES, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael and Terry Scott appeal the district court’s judgment

granting partial summary judgment to the Appellees and dismissing

their complaint. We have reviewed the record and find no reversible

error.   Accordingly, we affirm in part for the reasons stated by

the district court.    See Scott v. Wells Fargo & Co., No. 02-789-2

(E.D. Va., filed Jan. 14, 2003, entered Jan. 15, 2003).           Although

the Scotts may have been entitled to amend the complaint as of

right, see Fed. R. Civ. P. 15(a), we have reviewed the additional

claims raised in the proposed amended complaint and find the

amendment futile.     We also deny the Scotts’ motions for summary

reversal and an injunction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2